FILED
                            NOT FOR PUBLICATION                              FEB 20 2013

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOE M. LOPEZ,                                    No. 11-55086

              Plaintiff - Appellant,             D.C. No. 2:08-cv-06794-AHS-
                                                 MAN
  v.

MICHAEL J. ASTRUE, Commissioner of               MEMORANDUM *
Social Security,

              Defendant - Appellee.



                   Appeal from the United States District Court
                       for the Central District of California
               Alicemarie H. Stotler, Senior District Judge, Presiding

                           Submitted February 11, 2013 **
                               Pasadena, California

Before: BERZON and WATFORD, Circuit Judges, and CARR, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable James G. Carr, Senior United States District Judge for
the Northern District of Ohio, sitting by designation.
      To be eligible for a waiver of overpaid Social Security benefits, Lopez has

the burden of establishing that he was without fault in causing the overpayment.

See 20 C.F.R. §§ 404.506(c), 404.507; McCarthy v. Apfel, 221 F.3d 1119, 1126

(9th Cir. 2000). Lopez contends that he was without fault, notwithstanding his

failure to inform the Administration of his lump-sum worker’s compensation

payment, because multiple surgeries and the accompanying fear of dying rendered

him unable to understand his obligation to report to the Administration any

changes in his worker’s compensation.

      The ALJ determined that Lopez was not without fault in causing the

overpayment because Lopez understood but failed to comply with his reporting

obligation. That determination is supported by substantial evidence. See 20 C.F.R.

§ 404.507; Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (noting that substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion”). In his signed application for Social Security benefits,

Lopez expressly acknowledged that his reporting responsibilities had been

explained to him and that he would abide by them. Those responsibilities were

again communicated to Lopez by the certificate awarding him Social Security

benefits. Nothing in the record suggests that Lopez failed to understand (or was

unable to comply with) this reporting requirement.


                                          2
      Nor was the ALJ required to further develop the record on this score. This is

not a case in which the evidence is “ambiguous” or the record is “inadequate” for

the ALJ to properly evaluate the evidence presented. See Mayes v. Massanari, 276
F.3d 453, 459–60 (9th Cir. 2001). When Lopez testified before the ALJ, he

mentioned his illness and his multiple surgeries, but he presented no evidence that

his condition made it impossible for him to understand or to comply with his

reporting obligation during the three years between his receipt of worker’s

compensation benefits and the Administration’s notice of overpayment. Rather

than close the record at the conclusion of the hearing, the ALJ left the record open

for thirty days, during which Lopez failed to provide any additional evidence.

      AFFIRMED.




                                          3